 

Exhibit 10.19

 

Execution Version

 

Fourth Amendment To Credit Agreement And Limited Waiver

 

This Fourth Amendment to Credit Agreement and Limited Waiver (herein, this
“Amendment”) is entered into as of May 15, 2018 (the “Fourth Amendment Effective
Date”), by and among Limbach Facility Services LLC, a Delaware limited liability
company (the “Borrower”), Limbach Holdings LLC, a Delaware limited liability
company (the “Parent”), the other Guarantors party hereto, the Lenders party
hereto, and Fifth Third Bank, an Ohio banking corporation, as Administrative
Agent and L/C Issuer.

 

Recitals:

 

A.       The Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent are party to a Credit
Agreement dated as of July 20, 2016 (as amended, modified, restated, or
supplemented from time to time, the “Credit Agreement”).

 

B.       The Borrower has advised the Administrative Agent and the Lenders that
Limbach, Inc. and its Subsidiaries failed to maintain a Senior Leverage Ratio of
less than 2.75 to 1.00 on March 31, 2018, as required by Section 6.20(b) of the
Credit Agreement (the “Financial Covenant Violation”). The Borrower has
requested that the Administrative Agent and the Required Lenders waive the
Financial Covenant Violation, and the Administrative Agent and the Required
Lenders have agreed to such request pursuant to the terms and conditions set
forth herein.

 

C.       The Borrower, the Administrative Agent and the Required Lenders have
also agreed to make certain amendments to the Credit Agreement pursuant to the
terms and conditions set forth herein.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.Incorporation of Recitals; Defined Terms.

 

The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct. This Amendment shall constitute a Loan Document, and the
Recitals shall be construed as part of this Amendment. Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.

 

Section 2.Limited Waiver.

 

2.1.       Limited Waiver. Upon satisfaction of the conditions precedent set
forth in Section 4 below and subject to the terms hereof, the Administrative
Agent and the Required Lenders party hereto waive the Financial Covenant
Violation and any Defaults or Events of Default arising solely from the
Financial Covenant Violation. The Borrower acknowledges that the waiver under
this Section 2.1 is specifically limited to the terms hereof, is a one-time
waiver, and shall not be deemed to be a waiver of any Defaults or Events of
Default other than those arising solely in respect of the Financial Covenant
Violation. The Borrower further acknowledges that, in granting this limited
waiver, the Administrative Agent and the Required Lenders are relying on
Limbach, Inc.’s March 31, 2018 compliance certificate certifying that the Senior
Leverage Ratio on March 31, 2018 was 3.01 to 1.00.

 



 

 

 

2.2.       Scope. This limited waiver and consent shall be limited specifically
as written herein and shall be solely a consent and waiver as provided herein.
This Amendment shall not constitute a consent to any other transactions
prohibited by the Credit Agreement or any other Loan Document, nor shall this
Section 2 be a waiver or modification of any other term, provision or condition
of the Credit Agreement or any other Loan Document.

 

Section 3.Amendments.

 

Upon satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be and hereby is amended as follows:

 

3.1.       Clause (k) of Section 6.1 of the Credit Agreement shall be amended
and restated to read in its entirety as follows:

 

(k)       Monthly Board Reports, Work in Process Reports and Accounts Payable
Reports. (i) A copy of each “Monthly Board Report” prepared for the board of
directors of Limbach, Inc. and relating to key performance indicators, which
report shall be prepared and distributed no less than monthly, promptly upon
distribution of such report to the board of directors of Limbach, Inc., and (ii)
at the time of distribution of each Monthly Board Report to the Administrative
Agent, (A) a work in process report of Limbach, Inc. and its Subsidiaries and
(B) an accounts payable report of Limbach, Inc. and its Subsidiaries, in each
case, as at the end of the fiscal month most recently ended and in form and
substance reasonably acceptable to the Administrative Agent.

 

3.2.       Section 6.1 of the Credit Agreement shall be amended to add a new
clause (m) to the end thereof to read in its entirety as follows:

 

(m)       Monthly Cash Flow Schedules. Within fifteen (15) days after the end of
each fiscal month of Limbach, Inc., a cash flow schedule of Limbach, Inc. and
its Subsidiaries as at the end of such fiscal month in form and substance
reasonably acceptable to the Administrative Agent; provided, that the
Administrative Agent may require that such cash flow schedules be delivered more
frequently in its sole discretion.

 

3.3.       Clause (c) of Section 6.20 of the Credit Agreement shall be amended
to add a proviso to the end thereof to read in its entirety as follows:

 



 -2- 

 

 

; provided, that for the fiscal quarter ending June 30, 2018, Limbach, Inc. and
its Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not less than
1.15:1.00.

 

Section 4.Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

4.1.       The Borrower, the Guarantors, the Required Lenders and the
Administrative Agent shall have executed and delivered this Amendment.

 

4.2.       The Administrative Agent shall have received, for the account of each
Lender that has executed and delivered this Amendment on or prior to the Fourth
Amendment Effective Date (each, a “Consenting Lender”), an amendment fee in an
amount equal to the product of (a) 0.125% multiplied by (b) the sum of such
Consenting Lender’s outstanding Term Loans, outstanding Bridge Term Loans, and
Revolving Credit Commitment on the Fourth Amendment Effective Date, which
amendment fee shall be fully-earned when due and non-refundable when paid.

 

4.3.       Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.

 

Section 5.Affirmation of Guarantors.

 

Each Guarantor hereby confirms that, after giving effect to this Amendment, each
Loan Document to which such Guarantor is a party continues in full force and
effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. The Borrower and each Guarantor
acknowledge and agree that (a) nothing in the Credit Agreement, this Amendment,
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement and (b) the Lenders
are relying on the assurances provided in this Section in entering into this
Amendment and maintaining credit outstanding to the Borrower.

 

Section 6.Acknowledgement of Liens.

 

The Borrower and the Guarantors hereby acknowledge, confirm and agree that the
Administrative Agent has a valid, enforceable and perfected first-priority lien
upon and security interest in the Collateral granted to the Administrative Agent
pursuant to the Loan Documents (subject only to Permitted Liens), and nothing
herein contained shall in any manner affect or impair the priority of the Liens
created and provided for thereby as to the indebtedness, obligations, and
liabilities which would be secured thereby prior to giving effect to this
Amendment.

 



 -3- 

 

 

Section 7.Representations and Warranties of Borrower and Guarantors.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, (a) after
giving effect to this Amendment, the representations and warranties set forth in
Section 5 of the Credit Agreement and in the other Loan Documents, including
this Amendment, are and shall remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects), except to the extent the same expressly relate to an
earlier date (and in such case shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date), (b) no Default or Event of
Default exists or shall result after giving effect to this Amendment, and (c)
the Borrower and each Guarantor has the power and authority to execute, deliver,
and perform this Amendment and have taken all necessary action to authorize
their execution, delivery, and performance of this Amendment.

 

Section 8.Miscellaneous.

 

8.1.       This Amendment shall be binding on and shall inure to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Lenders, and the L/C
Issuer, and their respective successors and assigns. The terms and provisions of
this Amendment are for the purpose of defining the relative rights and
obligations of the Borrower, the Guarantors, the Administrative Agent, the
Lenders, and the L/C Issuer with respect to the transactions contemplated
hereby, and there shall be no third-party beneficiaries of any of the terms and
provisions of this Amendment.

 

8.2.       This Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof. Except as
specifically waived and amended hereby, all of the terms and conditions set
forth in the Credit Agreement shall stand and remain unchanged and in full force
and effect.

 

8.3.       Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.4.       Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

8.5.       Except as otherwise provided in this Amendment, if any provision
contained in this Amendment is in conflict with, or inconsistent with, any
provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

 

 -4- 

 

 

8.6.       This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
transmission or by e-mail transmission of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart hereof.

 

8.7.       The provisions contained in Sections 10.14 (Governing Law;
Jurisdiction; Etc.) and 10.20 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety, except with reference to this Amendment rather than the Credit
Agreement.

 

[Signature Pages to Follow]

 

 -5- 

 

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

 

  “Borrower”       Limbach Facility Services LLC           By /s/ John T.
Jordan, Jr.     Name: John T. Jordan, Jr.     Title: EVP/CFO

 

[Signature Page To Fourth Amendment To Credit Agreement And Limited Waiver]

 

 

 

 

  “Guarantors”       Limbach Holdings, Inc.           By /s/ John T. Jordan, Jr.
    Name: John T. Jordan, Jr.     Title: EVP/CFO

 

  Limbach Holdings LLC           By /s/ John T. Jordan, Jr.     Name: John T.
Jordan, Jr.     Title: EVP/CFO

 

  Limbach Company LLC           By /s/ John T. Jordan, Jr.     Name: John T.
Jordan, Jr.     Title: EVP/CFO

 

  Harper Limbach LLC           By /s/ John T. Jordan, Jr.     Name: John T.
Jordan, Jr.     Title: EVP/CFO

 

  Limbach Company Lp           By /s/ John T. Jordan, Jr.     Name: John T.
Jordan, Jr.     Title: EVP/CFO

 

  Harper Limbach Construction LLC           By /s/ John T. Jordan, Jr.     Name:
John T. Jordan, Jr.     Title: EVP/CFO

 

[Signature Page to Fourth Amendment to Credit Agreement and Limited Waiver]

 

 

 

 



  “Lenders”       Fifth Third Bank, an Ohio banking
corporation, as a Lender, as L/C Issuer, and as Administrative Agent          
By /s/ S. Bradley McDougall     Name: S. Bradley McDougall     Title: Vice
President

 

[Signature Page to Fourth Amendment to Credit Agreement and Limited Waiver]

 



 

 

 

  CIBC Bank USA, formally known as The
private Bank and Trust Company, as a Lender           By /s/ David L. Sauerman  
  Name David L. Sauerman     Title Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement and Limited Waiver]

 



 

 

 

  Wheaton Bank & Trust Company, as a
Lender           By /s/ Christopher Van Tassel     Name Christopher Van Tassel  
  Title Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement and Limited Waiver]

 



 

 

 

  Citizens Bank Of Pennsylvania, as a Lender           By /s/ John J. Ligday, Jr
    Name John J. Ligday, Jr     Title Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement and Limited Waiver]

 



 

